United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.R., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
Salinas, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1057
Issued: September 3, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 4, 2014 appellant filed a timely appeal from a March 3, 2014 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant established an employment-related disability from
September 23 to 24, 2010 or December 22, 2010 to February 8, 2011, based on the accepted
right wrist condition.
FACTUAL HISTORY
On September 27, 2010 appellant, then a 46-year-old claims representative, filed an
occupational claim (Form CA-2) alleging that she sustained right carpal tunnel syndrome as a
1

5 U.S.C. § 8101 et seq.

result of repetitive activity in her federal employment. She noted that her duties included typing,
writing and answering telephone calls.2
In a duty status report (Form CA-17) dated September 22, 2010, Dr. Karen Winn, a
Board-certified internist, diagnosed pain in the right hand, thumb and wrists, with questionable
tendinitis. The injury occurred by writing and typing. Dr. Winn stated that appellant developed
pain on September 21, 2010 while doing her usual work. She indicated that appellant could
return to work on September 27, 2010. Dr. Winn also submitted a brief note stating that
appellant should be off work through September 26, 2010.
On October 8, 2010 OWCP accepted appellant’s claim for right wrist tendinitis.3 The
record indicates that she returned to a modified-duty position but stopped work on
December 22, 2010.
In a report dated December 21, 2010, Dr. Steven Schumann, an
occupational medicine specialist, diagnosed wrist tendinitis and wrist strain. He stated that
appellant was unable to work from December 22, 2010 to January 11, 2011. In a treatment note
dated January 11, 2011, Dr. Schumann advised that she was unable to work through
January 25, 2011. In a report dated January 25, 2011, he diagnosed carpal tunnel syndrome and
indicated that appellant remained unable to work through February 22, 2011.
In a report dated January 24, 2011, Dr. Jeffrey Pratt, a Board-certified orthopedic
surgeon, provided a history and results on examination. He diagnosed bilateral carpal tunnel
syndrome, right greater than left.
On March 24, 2011 appellant submitted a Form CA-7 claim for compensation due to
leave buyback for the period September 22, 2010 to February 18, 2011. The accompanying
leave analysis noted that she was off work on September 23 and 24, 2010 and then
December 22, 2010 to February 18, 2011.
By letter dated May 11, 2011, OWCP advised appellant that compensation for
appropriately claimed medical appointments would be paid, but that wage-loss compensation for
the claimed dates of disability had to be supported by probative medical evidence. It advised her
to submit additional evidence within 30 days. OWCP was noted that, if appellant was claiming
compensation due to left carpal tunnel syndrome, she should pursue that issue under the claim
filed on January 20, 2011.
In a report dated May 24, 2011, Dr. Schumann stated that appellant had been totally
disabled since December 22, 2010 “due to injury to her right hand.” He stated that even light
work exacerbated the pain and swelling of her right hand. In a report dated May 26, 2011,
Dr. Schumann referred to both OWCP claim numbers (the current case file and the claim filed on
January 20, 2011) and stated that appellant was temporarily totally disabled from
December 22, 2010 to June 10, 2011 due to injuries to her right and left wrists. He stated that
2

On January 20, 2011 appellant filed a claim identifying these same duties as contributing to left carpal tunnel
syndrome. Although these case files are administratively linked, OWCP developed two separate case files and
issued separate decisions on the two claims. The decision on the current appeal is limited to the right wrist.
3

The identified International Classification of Diseases Code was 726.4, which is defined as enthesopathy of the
wrist.

2

appellant was seen on September 28, 2010 for bilateral wrist pain and even light work
exacerbated the pain and swelling of her hands and wrists. Dr. Schumann stated that the
disability “applies equally to both wrists and both cases.”
By decision dated March 3, 2014, OWCP denied the claim for leave buyback from
September 22, 2010 to February 18, 2011. It found that the medical evidence was insufficient to
establish the claim.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of establishing the essential
elements of his or her claim, including that any disability or specific condition for which
compensation is claimed is causally related to the employment injury.5 The term disability is
defined as the incapacity because of an employment injury to earn the wages the employee was
receiving at the time of the injury, i.e., a physical impairment resulting in loss of wage-earning
capacity.6
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative and substantial medical evidence.7 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled for work. When a
physician’s statements regarding an employee’s ability to work consist only of repetition of the
employee’s complaints that he or she hurt too much to work, without objective findings of
disability being shown, the physician has not presented a medical opinion on the issue of
disability or a basis for payment of compensation.8
When an employee, who is disabled from the job he held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence establishes
that light duty can be performed, the employee has the burden to establish by the weight of
reliable, probative and substantial evidence a recurrence of total disability. As part of this
burden of proof, the employee must show either a change in the nature and extent of the
injury-related condition or a change in the nature and extent of the light-duty requirements.9
To establish a causal relationship between the disability claimed and the employment
injury, an employee must submit rationalized medical evidence, based on a complete factual and

4

5 U.S.C. §§ 8101-8193.

5

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

6

20 C.F.R. § 10.5(f); see e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
7

See Fereidoon Kharabi, 52 ECAB 291 (2001).

8

Id.

9

Terry R. Hedman, 38 ECAB 222 (1986).

3

medical background, supporting such a causal relationship.10 The opinion of the physician must
be one of reasonable medical certainty and must be supported by medical rationale explaining
the nature of the relationship.11
ANALYSIS
Appellant filed a claim with respect to her right wrist condition causally related to
repetitive activity in her federal employment. The accepted condition under the current claim is
the right wrist enthesopathy. The decision on appeal dated March 3, 2014 is limited to a claim
for disability related to that condition.
As to appellant’s claim for wage loss she claimed two days of disability on
September 23 and 24, 2010. She returned to light duty and then claimed disability commencing
December 22, 2010 to February 8, 2011. It is appellant’s burden of proof to establish the dates
of disability claimed.
With respect to September 23 and 24, 2010, Dr. Winn listed in the September 22, 2010
Form CA-17 and a note that appellant should be off work through September 27, 2010. He
provided little relevant detail with respect to the stated conclusion. There is only a brief history,
little discussion of examination findings and no medical reasoning with respect to the inability to
perform appellant’s job duties. The Board has held an opinion on a form medical report, without
additional explanation or rational is of dismissed probative value.12 The Board finds the
evidence from Dr. Winn is not sufficient to establish an employment-related disability for the
dates claimed.
Appellant returned to a light-duty job and then stopped work on December 22, 2010.
Again the evidence from Dr. Schumann is of limited probative value. Dr. Schumann reported
that she was unable to work, without providing a complete medical background, results on
examination or supporting explanation. In a May 24, 2011 report, he briefly stated that appellant
was disabled from December 22, 2010 due to a right hand injury, but stated on May 26, 2011
that she was disabled due to a bilateral condition. To the extent that he related an aggravation of
appellant’s condition due to the light-duty job duties, this would be a basis for a new injury
claim.13 For these reasons, the Board finds that appellant did not establish her disability for the
period claimed due to the accepted right wrist enthesopathy.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

10

Kathryn E. DeMarsh, 56 ECAB 677 (2005).

11

Leslie C. Moore, 52 ECAB 132 (2000).

12

See Deborah L. Beatty, 54 ECAB 340 (2003).

13

See Linda Beale, Docket No. 97-1606 (issued May 6, 1999) (an injury resulting from light-duty job activities is
a claim for a new injury).

4

On appeal, appellant refers to the medical evidence and noted that she has two case files,
which caused confusion. The decision on appeal is limited to the accepted right wrist condition.
For the reasons discussed, appellant has not established an employment-related disability for the
periods claimed. She may, as noted, pursue a claim for disability resulting from a bilateral wrist
condition under the claim filed on January 20, 2011.
CONCLUSION
The Board finds that appellant has not established an employment-related disability from
September 23 to 24, 2010 or December 22, 2010 to February 8, 2011.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 3, 2014 is affirmed.
Issued: September 3, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

